IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                     No. 66531
                Appellant,
                vs.
                JUAN DELEON MANNING,
                                                                                FILED
                Respondent.                                                     FEB 1 2 2016


                                         ORDER OF AFFIRMANCE
                            This is an appeal by the State from an order of the district
                court granting Juan DeLeon Manning's postconviction petition for a writ
                of habeas corpus. Eighth Judicial District Court, Clark County; Jessie
                Elizabeth Walsh, Judge.
                            The State argues that the district court erred in granting
                relief on Manning's claim that trial counsel was ineffective for failing to
                make the charging document for his misdemeanor trespass conviction part
                of the trial record for his felony burglary case, which precluded this court
                from reviewing his argument on direct appeal that his trespass conviction
                and his burglary conviction were impermissibly redundant. Specifically,
                the State contends that trial counsel's performance was not deficient and,
                while the convictions were redundant, the proper remedy was reversal of
                the trespass conviction and not the burglary conviction.'


                       "The State also contends that, because this court previously
                remanded this case for an evidentiary hearing on a single claim of
                ineffective assistance of appellate counsel, the district court exceeded the
                scope of the remand by granting relief on a claim of ineffective assistance
                of trial counsel. We reject the State's argument that the district court was
                restricted to consideration of a single claim, as the remand order contained
                                                                    continued on next page . . .

SUPREME COURT
     OF
   NEVADA


(0) 1947 cep                                                                      IL° - oLicoeo
                            When reviewing the district court's resolution of an
                ineffective-assistance claim, we give deference to the court's factual
                findings if they are supported by substantial evidence and not clearly
                wrong but review the court's application of the law to those facts de novo.
                Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            Here, the district court conducted an evidentiary hearing and
                heard testimony from Manning's trial counsel and appellate counsel The
                district court determined that trial counsel's performance was objectively
                unreasonable and there was a reasonable probability that, but for
                counsel's errors, the outcome of the proceedings would have been different.
                See Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). We
                conclude that the district court's factual findings are supported by
                substantial evidence and the district court did not err in granting relief on
                Manning's claim of ineffective assistance of trial counsel because
                Manning's convictions for trespass and burglary arose from the same
                conduct and were mutually exclusive alternative offenses.           See NRS
                207.200 (excluding from the definition of trespass any acts that constitute
                burglary); Braunstein v. State, 118 Nev. 68, 79, 40 P.3d 413, 421 (2002)
                ("[W]e will reverse redundant convictions that do not comport with
                legislative intent." (internal quotation marks omitted)); see also Jackson v.
                State, 128 Nev., Adv. Op. 55, 291 P.3d 1274, 1278 (2012) (explaining that
                alternative-offense redundancy cases such as         Braunstein prohibit a

                . . • continued
                no limiting language and directed the district court to appoint
                postconviction counsel to represent Manning.      See NRS 34.750(3)
                (permitting counsel to supplement a postconviction petition after being
                appointed).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  defendant from being convicted of two separate crimes for the same act
                  when the crimes are statutorily defined as "mutually exclusive alternative
                  offenses"). As for the State's contention that the appropriate relief for
                  redundancy was vacatur of the lesser trespass conviction, this relief was
                  not available here, as the district court only had jurisdiction over the
                  burglary conviction and not the trespass conviction, which was obtained in
                  municipal court. See Nev. Const., art. 6, § 6; NRS 5.050(2); NRS 207.200.
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                  cc: Hon. Jessie Elizabeth Walsh, District Judge
                       Attorney General/Carson City
                       Clark County District Attorney
                       Matthew D. Carling
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e0